Case 4:18-cr-00527 Document17 Filed on 03/01/19 in TXSD Page 1 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
§ CRIMINAL NO. H-18-527
vy. §
§
DAVID BONIFACE, 8
Defendant. §

PLEA AGREEMENT
The United States of America, by and through Ryan K. Patrick, United States Attorney for
the Southern District of Texas, and Michael Day, Assistant United States Attorney, and the
defendant, David Boniface, and Defendant's counsel, Charles Johnson, pursuant to Rule
1ifc)(1)CA) and/or 11(c)(1)(B) of the Federal Rules of Criminal Procedure, state that they have
entered into an agreement, the terms and conditions of which are as follows: |
Defendant's Agreement
1. Defendant agrees to plead guiity to Count One of the Indictment. Count One charges
Defendant with Fraud In Connection With Major Disaster in violation of Title 18, United States
Code, Section 1040. Defendant, by entering this plea, agrees that he is waiving any right to have
the facts that the law makes essential to the punishment either charged in the indictment, or proved
to ajury or proven beyond a reasonable doubt.
Punishment Range
2. The statutery maximum penalty for each violation of Title 18, United States Code,
Section 1040, is imprisonment of not more than 30 years and a fine of not more than $250,000.
Additionally, Defendant may receive a term of supervised release after imprisonment of 3 years.

see Title 18, United States Code, sections 3559(a)(3) and 3583(b)(2).. Defendant acknowledges

 
Case 4:18-cr-00527 Document17 Filed on 03/01/19 in TXSD Page 2 of 15

and understands that if he should violate the conditions of any period of supervised release which
may be imposed as part of his sentence, then Defendant may be imprisoned for the entire term of
supervised release, without credit for time already served on the term of supervised release prior to
such violation. See Titie 18, United Stated Code, sections 3559(a)(3) and 3583(e)(3). Defendant
understands that he cannot have the imposition or execution of the sentence suspended, nor is he
eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier's check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

Immigration Consequences

4. Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status if he is not a citizen of the United States. Defendant understands that if he is
not a citizen of the United States, by pleading guilty he may be removed from the United States,
denied citizenship, and denied admission to the United States in the future. Defendant’s attorney
has advised Defendant of the potential immigration consequences resulting from Defendant’s plea
of guilty.

Cooperation
Case 4:18-cr-00527 Document17 Filed on 03/01/19 in TXSD Page 3 of 15

5, ‘The parties understand this agreement carries the potential for a motion for departure under
Section 5K1.1 of the Sentencing Guidelines. Defendant understands and agrees that whether such
a motion is filed will be determined solely by the United States through the United States Attorney
for the Southern District of Texas. Should Defendant's cooperation, in the sole judgment and
discretion of the United States, amount to “substantial assistance,” the United States reserves the
sole right to file a motion for departure pursuant to Section 5K1.1 of the United States Sentencing
Guidelines. Defendant further agrees to persist in that plea through sentencing and fully cooperate
with the United States. Defendant understands and agrees that the United States will request that
sentencing be deferred until that cooperation is complete.

6. Defendant understands and agrees that “fully cooperate,” as that term is used herein,
includes providing all information relating to any criminal activity known to Defendant, including
but not limited to any violations of his conditions of release. Defendant understands that such
information includes both state and federal offenses arising therefrom. In that regard:

(a) Defendant agrees that this plea agreement binds only the United States

Attorney for the Southern District of Texas and Defendant; it does not bind any other

United States Attorney or any other unit of the Department of Justice;

(b) Defendant agrees to testify truthfully as a witness before a grand jury or in

any other judicial or administrative proceeding when called upon to do so by the

United States. Defendant further agrees to waive his Fifth Amendment privilege

against self-incrimination for the purpose of this agreement;

(c) Defendant agrees to voluntarily attend any interviews and conferences as the
United States may request;

(d) Defendant agrees to provide truthful, complete and accurate information and
testimony and understands any false statements made by the defendant to the Grand
Jury or at any court proceeding (criminal or civil), or to a government agent of
Case 4:18-cr-00527 Document17 Filed on 03/01/19 in TXSD Page 4 of 15

attorney, can and will be prosecuted under the appropriate perjury, false statement,
or obstruction statutes;

(e) Defendant agrees to provide to the United States all documents in his
possession or under his control relating to all areas of inquiry and investigation; and

68) Should the recommended departure, if any, not meet Defendant's
expectations, the Defendant understands that he remains bound by the terms of this
agreement and cannot, for that reason alone, withdraw his plea.
Waiver of Appeal and Collateral Review
7. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right
to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and
sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not waive the right to
raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. In the event
Defendant files a notice of appeal following the imposition of the sentence or later collaterally
attacks his conviction or sentence, the United States will assert its rights under this agreement and
seek specific performance of these waivers. Defendant’s knowing and voluntary waiver of the
right to appeal or collaterally attack the conviction and sentence includes waiving the right to raise
on appeal or on collateral review any argument that (1) the statute(s) to which the defendant is

pleading guilty is unconstitutional and (2) the admitted conduct does not fall within the scope of

the statute(s).”
Case 4:18-cr-00527 Document17 Filed on 03/01/19 in TXSD Page 5 of 15

8. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing
range under the sentencing guidelines that he may have received from his counsel, the United States
or the Prebation Office, is a prediction and not a promise, did not induce his guilty plea, and is not
binding on the United States, the Probation Office or the Court. The United States does not make
anly promise or representation concerning what sentence the defendant will receive. Defendant
further understands and agrees that the United States Sentencing Guidelines are “effectively
advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005). Accordingly,
Defendant understands that, although the Court must consuit the Sentencing Guidelines and must
take them into account when sentencing Defendant, the Court is not bound to follow the Sentencing
Guidelines nor sentence Defendant within the calculated guideline range.

9. Defendant understands and agrees that each and all waivers contained in the Agreement
are made in exchange for the concessions made by the United States in this plea agreement.

The United States’ Agreements

10. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Count One of the indictment and persists in that

plea through sentencing, and if the Court accepts this plea agreement, the United

States will move to dismiss any remaining counts of the indictment at the time of

sentencing;

(b) ‘If the Court determines that Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

ptior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1{b) for an additional one-level reduction because Defendant

timely notified authoritics of his intent to plead guilty, thereby permitting the United

States to avoid preparing for trial and permitting the United States and the Court to
allocate their resources more efficiently.
Case 4:18-cr-00527 Document17 Filed on 03/01/19 in TXSD_ Page 6 of 15

Agreement Binding - Southern District of Texas Only

11. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses arising
from conduct charged in the indictment. This plea agreement binds only the United States
Attorney’s Office for the Southern District of Texas and Defendant. It does not bind any other
United States Attorney’s Office. The United States Attorney’s Office for the Southern District of
Texas will bring this plea agreement and the full extent of Defendant’s cooperation to the attention
of other prosecuting offices, if requested.

United States’ Non-Waiver of Appeal

12. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant's
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code, section
3553(a); and

(e) to appeal the sentence imposed or the manner in which it was determined.

Sentence Determination
Case 4:18-cr-00527 Document17 Filed on 03/01/19 in TXSD Page 7 of 15

13. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
imposed is within the discretion of the sentencing judge. Ifthe Court should impose any sentence
up to the maximum established by statute, or should the Court order any or all of the sentences
imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.

Rights at Trial

14. Defendant understands that by entering into this agreement, he surrenders certain
rights as provided in this plea agreement. Defendant understands that the rights of a defendant
include the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would

have the right to a speedy jury trial with the assistance of counsel. The trial may

be conducted by a judge sitting without a jury if Defendant, the United States, and

the court all agree.

(b) At atrial, the United States would be required to present witnesses and other

evidence against Defendant. Defendant would have the opportunity to confront

those witnesses and his attorney would be allowed to cross-examine them. In turn,
Defendant could, but would not be required to, present witnesses and other evidence
Case 4:18-cr-00527 Document17 Filed on 03/01/19 in TXSD_ Page 8 of 15

on his own behalf. Ifthe witnesses for Defendant would not appear voluntarily, he
could require their attendance through the subpoena power of the court; and

(c) Ata trial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to
testify. However, if Defendant desired to do so, he could testify on his own behalf.

Factual Basis for Guilty Plea

15. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Count One of the indictment. If this case were to proceed to trial, the United States could prove
each element of the offense beyond a reasonable doubt. The following facts, among others would
be offered to establish Defendant’s guilt:

Beginning in or about July 2015, and continuing until in or about December 2017, the
defendant, DAVID BONIFACE, made:a materially false, fictitious, and fraudulent statement and
representation to the Smail Business Administration (“SBA”) in an application for benefits
authorized, transported, transmitted, disbursed, and paid with SBA funds in connection with the
Presidential Disaster Declaration for the Houston area issued on May 29, 2015, said declaration
having been made under the Stafford Act and the benefit referenced above concerned a record,
voucher, payment, money, or thing of value of the United States or any department or agency
thereof; that is, the defendant, DAVID BONTFACE, knowingly and fraudulently represented to the
SBA, during the application process for assistance pertaining to property damage caused by the
May 2015 disaster, that he sustained damage from the May 2015 disaster to property located at
4821 Van Fleet Street, Houston, Texas 77033, when in fact, as he then and there knew, he did not

sustain damage to the property as he represented.
Case 4:18-cr-00527 Document17 Filed on 03/01/19 in TXSD Page 9 of 15

It was part of the scheme to defraud that:

(a)

(b)

(c)

(d)

{e)

(f)

(g)

(h)

On or about November 30, 2015, BONIFACE submitted or caused to be submitted
fictitious and fraudulent documents to the SBA via fax through interstate commerce,
falsely reflecting the payment for services or materials with regard to the property
at 4821 Van Fleet Street.

The fictitious and fraudulent documents included but were not limited to checks to
“Union Remodeling” in the amounts of $9,565.00 and $8,497.00 and a receipt in the
amount of $18,405.00 from “Union Remodeling” for services and materials
purportedly provided with regard to the property at 4821 Van Fleet Street.

It was determined that the company “Union Remodeling” did not exist and that the
checks and receipt were falsified to make it appear that the company and the services
and materials purportedly provided by the company, with regard to the property at
4821 Van Fleet Street, were in fact legitimate.

The fictitious and fraudulent documents also included checks payable to
“Foundation Repairs” and “Landscaping” in the amounts of $7,000.00 and $740.00,
respectively, without any additional information regarding the payee. It was
determined that that those checks had been previously issued in different amounts,
with the same check numbers, and that the revised amounts were inflated prior to
being submitted to the SBA.

On or about January 13, 2016, BONIFACE submitted or caused to be submitted
fictitious and fraudulent documents to the SBA via fax through interstate commerce,
falsely reflecting the payment for services or materials with regard to the property
at 4821 Van Fleet Street.

The fictitious and fraudulent documents included an invoice in the amount of
$9,700.00 from “Clear Lake Furniture” for the purported purchase of furniture with
regard to the property at 4821 Van Fleet Street.

It was determined that the company “Clear Lake Furniture” had been sold several
years before, did not exist at the time the check was created, and that the invoice was
falsified to make it appear that the company and the furniture purportedly provided
by the company, with regard to the property at 4821 Van Fleet Street, were in fact
legitimate.

The fictitious and fraudulent documents also included checks that had been
previously issued in different amounts, with the same check numbers; it was
determined that the amounts were altered prior to being submitted to the SBA.

9
Case 4:18-cr-00527 Document 17 Filed on 03/01/19 in TXSD Page 10 of 15

(i) On or about February 2, 2016, BONIFACE re-submitted or caused to be re-
submitted fictitious and fraudulent documents via fax through interstate commerce
— the same fictitious and fraudulent documents previously submitted to the SBA and
identified above — falsely reflecting the payment for services or materials with regard
to the property at 4821 Van Fleet Street.

')) It was a reasonably foreseeable consequence that the SBA would approve the
application in reliance on the veracity of the information and documentation
submitted by BONIFACE. Asa result of his scheme and artifice to defraud and to
obtain money by means of materially false and fraudulent pretenses and
representations, BONIFACE received $64,200.00 from the SBA, all of which was
sent by electronic funds transfer into his personal bank account at Wells Fargo Bank.

All in violation of Title 18, United States Code, Section 1040(a)(1).

Breach of Plea Agreement

16. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea agreement,
and Defendant’s plea and sentence will stand. If at any time Defendant retains, conceals, or
disposes of assets in violation of this plea agreement, or if Defendant knowingly withholds evidence
or is otherwise not completely truthful with the United States, then the United States may move the
Court to set aside the guilty plea and reinstate prosecution. If Defendant breaches the plea
agreement, any information and documents that have been disclosed by Defendant, whether prior
to or subsequent to this plea agreement, and all leads derived therefrom, will be used against
defendant in any prosecution.

Restitution, Forfeiture, and Fines — Generally

17. This Plea Agreement is being entered into by the United States on the basis of

Defendant’s express representation that he will make a full and complete disclosure of all assets

10
Case 4:18-cr-00527 Document 17 Filed on 03/01/19 in TXSD Page 11 of 15

over which he exercises direct or indirect control, or in which he has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the
United States.

18. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by the
United States, including, but not limited to, executing authorization forms permitting the United
States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

19. Defendant agrees to take all steps necessary to pass clear title to forfcitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of her assets to deliver all funds and records of such assets to the United States.

20. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations.

Restitution

il
Case 4:18-cr-00527 Document 17 Filed on 03/01/19 in TXSD Page 12 of 15

21. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of
conviction. Defendant stipulates and agrees that as a result of her criminal conduct, the victim(s)
incurred a monetary loss of $64,200.00. Defendant understands and agrees that the Court will
determine the amount of restitution to fully compensate the victim(s). Defendant agrees that
restitution imposed by the Court will be due and payable immediately and that Defendant will not
attempt to avoid or delay payment. Subject to the provisions of paragraph 7 above, Defendant
waives the right to challenge in any manner, including by direct appeal or in a collateral proceeding,
the restitution order imposed by the Court.

Fines

22. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 7 above, Defendant waives the right to challenge
the fine in any manner, including by direct appeai or in a collateral proceeding.

Complete Agreement

23. This written plea agreement, consisting of [5 pages, including the attached addendum
of Defendant and his attorney, constitutes the complete plea agreement between the United States,
Defendant, and Defendant’s counsel. No promises or representations have been made by the

United States except as set forth in writing in this plea agreement. Defendant acknowledges that

12
Case 4:18-cr-00527 Document 17 Filed on 03/01/19 in TXSD Page 13 of 15

no threats have been made against him and that he is pleading guilty freely and voluntarily because
he is guilty.

24. Any modification of this plea agreement must be in writing and signed by all parties.

Filed at Hs yyto. , Texas, on M perch ! 20/7

ye
Defendant

 

 

 

Subscribed and sworn to before me on Mux cy l , 20/7.

 

DAVID J. BRADLEY, Clerk

   

 

  

 

 

 

By:
APPROVED:
Ryan K. Patrick
United States Attorney
By: . GF
AsSistant United Stoje9/Auomney Attorney for Defpfidant’/
Southern District af-Pexas ,

Telephone: (713) 567-9378
Facsimile: (713) 718-3304

13

 
Case 4:18-cr-00527 Document 17 Filed on 03/01/19 in TXSD Page 14 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA 5
§
v. 8 Criminal No. H-18-527
§
§
DAVID BONIFACE §

PLEA AGREEMENT ADDENDUM
I have fully explained to Defendant his rights with respect to the pending indictment. I have
reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual and
Policy Statements and 1 have fully and carefully explained to Defendant the provisions of those
Guidelines which may apply in this case. I have also explained to Defendant that the Sentencing
Guidelines are only advisory and the court may sentence Defendant up to the maximum allowed by
statute per count of conviction. Further, | have carefully reviewed every part of this plea
agreement with Defendant. To my knowledge, Defendant’s decision to enter into this agreement

is an informed and voluntary one.

Mal. Ife A

Attorney for Deféndant Date
I have consulted with my attorney and fully understand all my rights with respect to the
indictment pending against me. My attorney has fully explained, and | understand, all my rights

with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual

14

 
Case 4:18-cr-00527 Document 17 Filed on 03/01/19 in TXSD Page 15 of 15

which may apply in my case. I have read and carefully reviewed every part of this plea agreement
with my attorney. T understand this agreement and | voluntarily agree to its terms.

Ken Baro Si [08

Defendant “ Date

 

 
